WADDILL, Commissioner.
The appeal is from a judgment upholding an order of the Alcoholic Beverage Control Board granting a retail malt beverage license for premises located near Findlay in Marion County.
Initially the malt beverage administrator refused to grant the license following a protest. The applicants for the license requested a hearing before the Board pursuant to the provisions of KRS 243.470. On this hearing it was established that the applicants had complied with the statutory and regulatory requirements of the Board and this fact is not at issue on this appeal. Nor is there any contention that the Board acted without or in excess of its powers, or that the order was procured by fraud.
The appellants, who protested the issuance of the license on aesthetic, moral, economic and other similar grounds, contend that there was sufficient proof introduced on the hearing before the Board to sustain the state administrator’s refusal to issue the license. However, this contention is unavailing since the administrator’s refusal did not become a final determination of the matter after a review had been requested. KRS 243.470. After conducting a hearing the Board was required to make the final determination of whether a license should be granted. The Board’s decision to issue the license superseded the administrator’s original refusal to grant the license and therefore whether the refusal was supported by sufficient evidence is of no consequence.
The judgment is affirmed.